Citation Nr: 1500312	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-26 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for pelvic inflammatory disease (PID).

2.  Entitlement to service connection for a bladder condition, to include as secondary to PID.

3.  Entitlement to service connection for a hysterectomy, to include as secondary to PID.

4.  Entitlement to service connection for residuals, status post laparoscopic surgery (at umbilical and groin areas), other than surgical scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to December 1995.

This case comes before the Board of Veterans' Appeals ("Board") on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Muskogee, Oklahoma.

The issue of entitlement to service connection for a bladder condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of pelvic inflammatory disease (PID).

2.  A hysterectomy was not performed in service or for years thereafter, and is not etiologically related to active military service, or a service-connected disability.

3.  There are no current residuals of laparoscopic surgery, other than scars.


CONCLUSIONS OF LAW

1.  PID was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  A hysterectomy was not incurred in or aggravated by the Veteran's active service, and it is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014). 

3.  Residuals of laparoscopic surgery, other than scars, were not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a January 2011 letter, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection.  The letter satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated her status as a Veteran.  She was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of a claim for service connection in the January 2011 letter. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003). 

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  In addition, the Veteran was afforded a VA examination in July 2011 for her claimed hysterectomy, and in November 2012, for her claimed PID.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examinations and opinion to be thorough and adequate upon which to base a decision with regard to the Veteran's claim for service connection for a hysterectomy and PID.  

The Board acknowledges that the Veteran has not been afforded a VA examination for her claimed residuals of laparoscopic surgery, other than scars.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d)  (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

There is no competent medical evidence of record showing that the Veteran has any residuals of her laparoscopic surgery, other than her service-connected surgical scars.  Accordingly, a medical examination or opinion is not required for the claim for service connection for residuals of laparoscopic surgery, other than scars.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 
12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 
(lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency 
("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-14 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

PID

Service treatment records (STR) show a diagnosis of female pelvic inflammatory disease (PID) successfully treated with laparoscopy surgery in August of 1993.  There is no evidence in the STR of any recurrence of PID during the Veteran's military service or at the time of her separation from service.

The post-service medical evidence of record, which consists of outpatient treatment records from the VA Medical Center in Oklahoma City, Oklahoma,
dated from November 8, 2010, through October 21, 2011, and various private medical records, are negative for any evidence of any recurrence or current diagnosis of PID.  During VA examination in November 2012, the Veteran complained of incontinence and pelvic pain.  However, she was not diagnosed with any diseases, injuries, adhesions or other conditions of the fallopian tubes, to include PID.

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, while the Veteran has reported a history of PID, there is no confirmation in the evidence that the Veteran has, or has ever had this disability during the pendency of the appeal.  In the absence of proof of a current disability, there is no valid claim of service-connection. 

In light of the absence of any competent evidence of PID during the pendency of this appeal, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107 ; 38 C.F.R. § 3.102 .

Hysterectomy

Service treatment records do not show, and the Veteran does not contend, that she underwent a hysterectomy during active military service.  As noted above, the Veteran had an incurrence of PID in service, in 1993, that was successfully treated with laparoscopy surgery with no recurrence in service or at the time of her discharge in 1995.

Private treatment records from Dr. T and Midwest Regional Medical Center show that in March 2007, the Veteran was being treated for menorrhagia associated with anemia.  She was admitted for a blood transfusion, and as a result, underwent a partial hysterectomy.  These records do not show that the menorrhagia, anemia or resulting hysterectomy were related in any way to the Veteran's active military service, to include her in-service diagnosis and treatment for PID 14 years earlier, in 1993.

The Veteran was afforded a VA examination in July 2011.  The examiner noted the Veteran's history related to her hysterectomy in 2007 noted above, and opined that it was not likely that the Veteran's hysterectomy was due to the Veteran's in-service diagnosis of PID, but rather was due to her menorrhagia and associated anemia that required a blood transfusion.  There is no contrary medical opinion of record.  Consequently, this is the only competent evidence on this issue.

There is no evidence of record, except for the Veteran's own statements, suggesting a connection between the Veteran's hysterectomy and her active service.  On this point, there is no evidence that the Veteran has expertise or training to determine the cause of her hysterectomy.  She is thus considered a layperson.  Whether lay nexus evidence is competent evidence cannot be determined categorically.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Rather, such a determination depends on the facts of the case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is one where a lay person's observations would be not be sufficient because the issue is complex and beyond mere observation.  Clyburn v. West, 12 Vet. App. 296 (1999).  

In the present case, the question of whether the Veteran's hysterectomy was related to her active service or events therein, is a complex issue. Diagnosing and determining the etiology of a hysterectomy goes beyond mere lay observation, and requires clinical testing and/or study and the training and knowledge of how to read and interpret these tests and studies, as well as training on the workings of the reproductive system.  Thus, although the Veteran may sincerely believe that her current disability is related to her in-service treatment, the issue of whether the Veteran's hysterectomy is a result of events during her active service falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Based on the complexity of the medical question, the Board finds that the Veteran is not competent to establish the etiology of her hysterectomy.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007)

There is no other evidence of record showing that the hysterectomy, performed 14 years after service, in 2007, is related to the Veteran's active military service, to include an incurrence of PID in 1993.  The Veteran has not specifically reported a continuity of symptomatology beginning in service and there is no other evidence, VA or private, which indicates that the Veteran's hysterectomy may be related to her active military service. 

The Board also notes that the Veteran has not been granted service connection for PID.  Without evidence of a nexus between her claimed hysterectomy, and a service-connected disability, service connection on a secondary basis must also be denied. 

For the reasons and basis stated above, the Board finds that service connection for a hysterectomy is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 

Residuals of Laparoscopic Surgery, Other than Scars

Service treatment records show that the Veteran underwent laparoscopy surgery in 1993 to treat PID.  The surgery involved incisions at the groin area and umbilical areas.  The Veteran is currently service-connected for a scar of the umbilical area, from her laparoscopic surgery.  See March 2004 rating decision.

There is no evidence of record, including outpatient treatment records from the VA
Medical Center in Oklahoma City, Oklahoma, or private treatment records showing that the Veteran has any other current residuals from her laparoscopic surgery.

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  

The Veteran is competent to report that she had laparoscopic surgery in service, and residuals of the procedure.  However, no underlying residuals, except for the noted service-connected surgical scars, have been identified.  Pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999).  There are no other findings of any residuals of the in-service laparoscopic surgery, other than the noted service-connected surgical scars, in the record. 

In light of the absence of any competent evidence of any residuals of the in-service laparoscopic surgery, other than the service-connected surgical scars, in service or thereafter, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  

ORDER

Service connection for PID is denied.

Service connection for a hysterectomy is denied.

Service connection for residuals of laparoscopic surgery, other than scars, is denied.


REMAND

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c) (4) (2014). 

The Veteran contends that she has a current bladder condition that developed during her active military service or as a result of her in-service incurrence of PID.  She reported during her July 2011 VA examination that her symptoms began in March 1993, when she started having frequent restroom breaks.  She also reported that she was diagnosed with a bladder condition in December 2006 at Midwest City Regional Hospital.  She also reported that in March 2007, she was hospitalized and underwent surgery for significant incontinence at Midwest City Regional Hospital.
Service treatment records show that the Veteran complained of lower abdominal pain in June 1993.  She was diagnosed with PID in August 1993, which was treated successfully with laparoscopic surgery.  No bladder condition was diagnosed during service or at the time of his discharge in 1995.  

VA Medical records dated in December 2010 show the Veteran reported a long history of mixed urinary incontinence and using at least 7 pads per day.  The records also noted a history of some type of bladder suspension procedure in 2007, at the time of her hysterectomy.  She also reported being prescribed medication for her incontinence, with no change in frequency or leakage.  She was diagnosed with mixed urinary incontinence and the prescribed medication was continued.  

The Veteran was diagnosed with stress urinary incontinence during July 2011 and November 2012 VA examinations.  The July 2011 examiner opined that the Veteran's bladder condition is not likely related to the in-service diagnosis of female PID because PID does not cause incontinence.  However, the examiner did not offer an opinion as to whether the Veteran's current bladder condition is directly related to her military service.  As noted above, the Veteran did report symptoms of a bladder condition beginning in service, and the service treatment records do show reports of lower abdominal pain in June 1993.  The Board is required to consider all issues, and theories of entitlement, raised by the appellant.  See Robinson v. Peake, 21 Vet. App. 545 (2008), citing Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  As the examiner did not consider whether the Veteran's diagnosed bladder condition was directly related to her active military service, the Board finds that this portion of the opinion is inadequate for evaluation purposes.  Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet.App. 303 (2007).  

The medical evidence of record contains competent evidence of a current bladder condition.  The Veteran's reports of in-service abdominal pain and urinary incontinence and a continuity of symptomatology provide evidence that a current bladder condition may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  For these reasons, the Board believes that the Veteran should be afforded another VA examination to determine whether any currently diagnosed bladder condition was incurred or aggravated during the Veteran's active military duty.  38 U.S.C.A. § 5103A(d)  (West 2002).  

The Veteran is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the case and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158  and 3.655 (2014).
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her bladder condition.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate the records of such treatment with the claims file.  All development efforts should be in writing and associated with the claims folder/efolder. The RO should also obtain any outstanding VA medical records dated from November 2013 to the present. 

2.  Following completion of the above, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of her current bladder condition.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed bladder condition is caused or etiologically related to the Veteran's military service.

The examiner should provide a rationale for all opinions and conclusions expressed.  If an answer cannot be provided without resort to speculation, the examiner should provide a reason why this is so, and note whether there is any additional evidence that would permit an answer to be provided. 

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to her by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.

3.  Thereafter, the remaining claim on appeal should be readjudicated.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


